COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:       Garrett Dewayne Washington v. The State of Texas

Appellate case number:     01-13-01038-CR

Trial court case number: 1186821

Trial court:               262nd District Court of Harris County

        The juvenile court waived jurisdiction and transferred the case to the district court. The
“Order to Waive Jurisdiction” states that, on October 7, 2008, a hearing was held in the 313th
District Court, case number 2008-06579J, Amended, on the issue of waiver of jurisdiction.
        The court has determined that it needs to review this record, including any exhibits.
Accordingly, we order the court reporter to file in this court, on or before October 2, 2015, the
hearing record and exhibits from the hearing held on October 7, 2008, held in the 313th District
Court, case number 2008-06579J, Amended.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually      Acting for the Court


Date: September 17, 2015